Case 3:20-mj-00290-GLS Document 19 Filed 01/15/21 Page 1of1
United States District Court for the District of Puerto Rico

 

 

cr
United States of America Criminal No. 20-MJ-29@ SCC.
Plaintiff
V,

NATHALIA GOMEZ-IRIZARRY

Defendant

MOTION: On December 17, 2020 defendant Nathalia Gomez- Irizarry was sentenced. At this
time, | Linda Soto Varela respectfully request the return of the $10,000 bond | provided the
courts.

Signature:

 

Name: Linda Soto Varela

Address: Avenida Lincoln 0-3 Parkville, Guaynabo
Telephone: (787}-407-6797

E-mail:lsotoS520@gmail.com
